At the outset, I would like to express my warmest congratulations to the President on his outstanding election to the presidency of the General Assembly at its seventy-fourth session. It is eloquent testimony to the great esteem in which the international community holds his great country, the Federal Republic of Nigeria, a friend and brother of mine. I also see it as the well-deserved culmination of his exemplary academic and diplomatic career, which confirms my belief that he will successfully carry out his difficult mission. I assure him that the delegation of the Niger is willing to provide him and the other members of the Bureau with every possible support in fulfilling his mandate.
I would also like to pay a deserved tribute to Ms. Maria Fernanda Espinosa Garces, the outgoing President, for the exemplary manner in which she led the work of the seventy-third session.
To Secretary-General Antonio Guterres, I would like to express our appreciation for the tireless work he has done to strengthen the effectiveness of our Organization’s action, not just through his implementation of various reforms but also thanks to his personal commitment to certain causes, such as the climate, security in the Sahel, migration and humanitarian issues, among others. I would therefore like to take this opportunity to express my gratitude to him and my wishes for his continued success.
On 7 June, here in this Hall, Member States overwhelmingly supported the Niger’s candidacy, put forward by Africa, for non-permanent membership in the Security Council (see A/73/PV.89). I feel it appropriate here to express my sincere thanks for that mark of confidence in and esteem for my country. For my part, I am fully cognizant of our responsibility and I can assure the Assembly that the Niger will assume it with commitment and conviction and with a view to helping to find solutions to the various challenges facing the international community.
The theme of this year’s session, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”, is pertinent for several reasons. First, it rightly continues the theme of our previous session on our shared responsibilities for peaceful, equitable and sustainable societies. It is also an opportunity for us to recall that to date, multilateralism has made progress only in the wake of bloody conflicts, as was the case with the treaties of Westphalia, in 1648, and the Treaty of Vienna, which founded the European orders that succeeded the Thirty Years’ War, the Eighty Years’ War and the Napoleonic wars, respectively. The same was true of the attempt to establish the League of Nations after the First World War, and the creation of the United Nations following the Second World War. Each time, the objective was to create rules and institutions capable of establishing an order that was conducive to peaceful international relations and governed by the rule of law, and that could enable us to emerge out of a state of nature in which every State had absolute freedom to resort to force.
The preamble to the Charter of the United Nations states, among other things, that its aim is to save succeeding generations from the scourge of war. We must therefore not forget the lessons of history. The increasing complexity of international relations means that multilateralism is more necessary than ever in an increasingly globalized world, where the interdependence of States and nations is also ever increasing. The world must engage in win-win cooperation, not zero-sum relationships, as the theory of the prisoner’s dilemma shows. The world needs regulatory institutions. While it is true that national interests govern politics, national interests are better defended through cooperation rather than confrontation.
The theme of this session is also relevant given the challenges facing the international community today. In the international arena we see countries returning to the arms race, trade tensions, rising populism and xenophobia, growing inequalities, huge increases in migratory flows, the spread of terrorist and criminal organizations and the effects of climate change. We live in a world where some are dying of obesity and others of starvation. We live in a world where the number of refugees and displaced persons in 2018 driven by problems related to poverty, climate and insecurity was estimated at more than 70 million, 300,000 of whom we are hosting in the Niger. We live in a world where 800 million are estimated to be in poverty, while the top 1 per cent of the world’s richest people enjoy twice as much income growth as 50 per cent of the poorest. Inequality has been increasing in almost every country for the past 40 years or so.
If we are to effectively address those challenges, we must reform the current multilateral system. To galvanize multilateral efforts, we must give special attention to reform measures that have been under way for several years and are still struggling to succeed. Reform packages will remain incomplete without significant progress on reforming the Security Council both in terms of its equitable representation and its working methods and functioning. In that regard, my country remains committed to the common African position, as expressed through the Ezulwini Consensus.
Alongside reform of the Security Council, we must also carry out the revitalization of the General Assembly, our representative body par excellence, and the Economic and Social Council, the guarantor of the establishment of a new global economic order. Reform should not be limited to global political governance but should also include economic governance and institutions, including the World Trade Organization, the International Monetary Fund and the World Bank. Without that it will be difficult to achieve the Sustainable Development Goals (SDGs) by 2030, especially Goal 1, on the eradication of poverty. Without that, it will be equally difficult to meet the aspirations of the African peoples outlined in the African Union’s Agenda 2063. The theme of our session is of course an opportunity to take stock of the progress we have made in eradicating poverty through the implementation of those agendas.
Four years have already passed since the adoption of the ambitious 2030 Agenda for Sustainable Development. The conclusion that emerged from the work of the latest High-level Political Forum on Sustainable Development, held in July, is that despite the progress we have made, we are not on track to achieve the Agenda’s goals and targets in the desired time frame. That is why we must raise the level of our ambition and renew our commitment through concrete actions that can have an impact on several SDGs at once, giving us hope that we can win the battle against poverty and ensure inclusive economic growth that takes into account the aspirations that our peoples have for a better quality of life.
The SDG Summit, which is taking place on the margins of this session, will give us an opportunity to renew our commitment and a fresh impetus to catch up and achieve our goals by 2030 through concrete development actions. That leap forward can be effective only through the genuine mobilization of financial resources, including in the private sector. I should point out that Africa needs $600 billion a year if it is to achieve the SDGs. In that regard, I welcome the Secretary-General’s successful initiative in convening the High-level Dialogue on Financing for Development. I personally believe that it will enable us to identify new avenues for bridging the current funding gap and directing resources to productive sectors and structural projects linked to the SDGs. In that regard, I want to emphasize health education, especially for young girls, including on reproductive health and reducing maternal and infant mortality. I am appealing for vaccinations in particular, not only regarding the restoration of funding for the Global Alliance for Vaccines and Immunization for the period from 2021 to 2025 but also the development of vaccines for diseases such as malaria, cancer, diabetes and the Ebola virus.
In that same spirit, regional integration could serve as a catalyst by creating markets and facilitating trade. Alongside the SDGs, our continent must implement Agenda 2063, operationalize the African Continental Free Trade Area, promote industrialization by transforming its vast resources into raw materials, build road, rail, port, airport, energy and telecommunication infrastructure, develop human capital by promoting education and health so as to turn our demographic potential into economic dividends, develop agriculture to feed our population, create jobs for our young people and put an end to the tragedy of illegal migration. We can achieve those goals only by boldly reforming global economic and financial governance. I am pleased to be able to inform the Assembly that we initiated the operational phase of the African Continental Free Trade Area in Niamey on 7 July. That initiative, which I have had the honour of spearheading since 2017 on behalf of my African peers, will enable Africa to strengthen integration and pave the way for the continent’s transformation by establishing the conditions for prosperity through the implementation of our agreement and Agenda 2063, including by creating jobs for young people.
It is now clear that the countries of the Sahel and the Lake Chad basin have become a theatre of operations for terrorist and criminal organizations. That threat is one of the issues that particularly require multilateral action. The fact is that security is a global public good, which the international community has shown that it has fully grasped in its forging of strong coalitions to fight terrorism in Afghanistan, Iraq and Syria. It is regrettable that such is not the case in the Sahel and the Lake Chad basin, where the threat of terrorist and criminal organizations has been amplified by the Libyan crisis, for which the international community bears a serious responsibility. As I have emphasized on numerous occasions, the international community must not turn its back on those regions, whose populations, particularly women and children, have undergone indescribable suffering. Their peoples have become refugees or been displaced and their schools have been closed, sacrificing generations of young people who no longer have the opportunity to learn.
In order to tackle this situation, the international community must work urgently to find a solution to the Libyan crisis, including by appointing a joint African Union-United Nations special envoy, helping to strengthen the operational and intelligence capabilities of Member States’ defence and security forces and of the Multinational Joint Task Force fighting Boko Haram in the Lake Chad basin and the Joint Force of the Group of Five for the Sahel, which we would like to see operating under Chapter VII of our Charter. The terrorist groups’ new strategy aimed at creating intercommunal conflict, and the spread of insecurity to countries that have been spared until now, are also reasons that demand that we act in concert against such groups.
That is why on 14 September in Ouagadougou we held an Extraordinary Summit of the Heads of State and Government of the Economic Community of West African States (ECOWAS) specifically devoted to regional security and to examining ways and means of addressing it collectively. The Summit reflected the strong commitment of the leaders of our region to addressing this problem and also reinforced the idea of pooling our resources in the face of an increasingly organized common enemy with a proven military capacity. I am pleased that ECOWAS took firm decisions about this at the Summit. To that we can add other equally decisive measures, such as the request for changing the mandate of the United Nations Multidimensional Integrated Stabilization Mission in Mali and extending it beyond Mali’s territory, in accordance with Security Council resolution 2480 (2019), and the adoption of a plan of action for the period from 2020 to 2024, with an initial funding from ECOWAS member countries of $1 billion. As Chair of ECOWAS, I urge the international community, particularly the United Nations, to take account of the Summit’s conclusions, given their relevance.
I would like to take this opportunity to welcome the joint initiative of President Emmanuel Macron of France and Chancellor Angela Merkel of Germany on implementing a partnership for security and stability in the Sahel. I hope it will enable our peoples to see the interest that the international community has in us. I want to sincerely thank all the partners who have been supporting us, including through the Alliance for the Sahel, with a view to backing our States in their development efforts and thereby contributing to the stability of our region. We believe those various partners’ actions should be harmonized if we are to achieve better results. It is always worth remembering that defeating terrorism ultimately depends on economic and social development.
The issue of the effects of climate change transcends borders and is part of the international community’s remit. As the situation in the Sahel and the Lake Chad basin illustrates, poverty, terrorism and climate change are closely linked. That is why I want to call on all Member States to ensure that the conclusions of the Climate Action Summit, held yesterday, on 23 September, are implemented. The fact is that all of us here today recognize the desperate need to pool our strengths and resources in order to find acceptable and sustainable solutions to protect our planet and enable future generations to inherit a world worth living in. We do not have a planet B. Our immediate commitments will have an impact on the survival of humankind. We in the Niger are aware of that. That is why we have emphasized climate change resilience in our sectoral policies and strategies for health, transport, agricultural and pastoral production and for local and regional land planning and development. We have also taken steps to integrate the reduction of greenhouse-gas emissions into our national programme for access to energy services and to strengthen the resilience and adaptive capacity of our agriculture and water sectors. Lastly, the Niger has decided to implement a long-term national adaptation plan by establishing its determined contribution at the national level, among other things.
In that regard, I would like to highlight the importance of the Sahel’s climate investment plan for the period from 2018 to 2030 and its priority programme, important strategic instruments that were formulated under the Niger’s leadership in its capacity as Chair of the Climate Commission for the Sahel. On behalf of the other members of the Commission, I would like to reiterate our appeal to the international community to give the conclusions of the round table on financing the plan and the climate agenda for the Sahel the attention they deserve, because continued poverty, climate change, terrorism and organized crime have immediate negative consequences for our States’ efforts to achieve the SDGs.
The vast increase in migratory flows is another issue characteristic of our time. It cannot be addressed by one country alone. It is the responsibility of the international community. In that regard, I welcomed the adoption of the Global Compact for Safe, Orderly and Regular Migration in December 2018. That first commitment on the part of our Organization on this subject constitutes a first step in addressing the matter in its entirety through the 23 identified objectives. As the Assembly is already aware, I am personally committed to that fight, owing partly to the security problems that illegal migration creates for us, but also because we are horrified by the intolerable spectacle of the tragedies that the migrants endure across deserts and oceans. The Niger is therefore truly motivated to participate in the 2022 forum for examining the Global Compact’s implementation, with a view to sharing our own experiences and being enriched by other countries’ positive experiences. I hope that between now and then, bold decisions will have been taken to address the underlying causes of migration, including poverty, climate change and insecurity.
The world has undergone rapid and profound changes in recent years. If we are to respond to the legitimate aspirations of the peoples of the world, we must adapt our strategies to that new context. More than ever, the international community needs a strong United Nations if it is to achieve the ambitious goals of its Charter. We must therefore give the Secretary-General our unwavering support in his efforts to reform the Organization, strengthen its role and equip it with the means to adequately fulfil its missions.
In conclusion, I would like to reiterate my call for a new global political and economic governance. The instruments put in place in the aftermath of the Second World War are no longer sufficient as they stand. That is a sine qua non for addressing the challenges I have mentioned — poverty, climate change, terrorism and organized crime and migration.
